

116 S3782 ES: Small Business Lending Continuity Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3782IN THE SENATE OF THE UNITED STATESAN ACTTo modify the amount authorized for commitments for 7(a) loans, and for other purposes.1.Short titleThis Act may be cited as the Small Business Lending Continuity Act of 2020.2.Commitments for 7(a) loansNotwithstanding any other provision of law, the amounts authorized for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) under the heading business loans program account under the heading small business administration under title V of the Consolidated Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2475) shall apply with respect to loans made under such section 7(a), other than loans made under paragraph (36) of such section 7(a), on and after the date of enactment of this Act.Passed the Senate May 20, 2020.Secretary